Citation Nr: 1019506	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-23 192A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
right thumb scar as a residual of dogbite. 
 
2. Entitlement to an evaluation in excess of 10 percent for 
benign positional vertigo. 
 
3. Entitlement to a separate rating for right upper extremity 
neurologic deficit. 
 
4. Entitlement to a separate rating for residuals of 
traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1971.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2007 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that granted service connection for right 
thumb scar as a residual of dog bite, effective from July 31, 
2006, but denied an evaluation in excess of 10 percent for 
such in a November 2008 rating determination.  The Veteran 
appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of the 
award of service connection. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran was afforded a personal hearing in November 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript of the hearing is of 
record.  

Following review of the record, the issues of entitlement to 
a separate rating for right upper extremity neurologic 
deficit, and entitlement to a separate rating for residuals 
of traumatic brain injury are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for 
right thumb scar tenderness as a residual of dog bite.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right thumb scar as a residual of dog bite have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 
(2002/2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with the 
service-connected right thumb scar are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  During his hearing in November 
2009, he testified that he could feel the scar tissue moving 
around in the finger, that he had pain at the base of the 
thumb that radiated throughout the digit, and that he 
experienced pain when pressure was put on the digit.  
Testimony was presented to the effect that he was right 
handed, and the thumb bothered him when writing, using hand 
tools, and driving on his job.  

Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letters dated in October 
2006 and subsequently in June 2008 that addressed the 
required notice elements.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Notice regarding the effective date elements of 
the claim was also sent to the Veteran. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the 
Board may proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record contains extensive VA clinical data 
which have been thoroughly reviewed.  The Veteran was 
afforded a VA compensation and pension examination in January 
2007 during the appeal period which is determined to be 
adequate for rating purposes.  He also presented testimony on 
personal hearing in November 2009.  The evidence in the 
claims folder including his statements and the clinical 
findings have been reviewed and considered in detail.  The 
Veteran has not indicated that there is any outstanding 
evidence that has not been received or considered as to the 
claim currently being adjudicated on appeal.  The Board is 
not aware of the existence of any additional relevant 
evidence which has not been obtained.  It is therefore found 
that no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim of entitlement to an initial rating in excess of 10 
percent for right thumb scar. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2009).  The Board attempts to determine the 
extent to which the Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life and is based, as far as practicable, 
on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.10 (2009).

The Veteran's right thumb scar has been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 since the grant of service 
connection and initial rating from July 31, 2006.  
Significantly, there has been a change to the criteria for 
rating disabilities of the skin, including Diagnostic Code 
7804, since service connection was awarded in 2006. See 73 
Fed. Reg. 54708-54712 (Sept. 23, 2008).

At the time the Veteran filed his claim, Diagnostic Code 7804 
provided that superficial scars that were painful on 
examination warranted a 10 percent rating.  Diagnostic Code 
7805 (effective August 30, 2002) provided that other scars 
were to be rated on limitation of function of affected body 
part. 38 C.F.R. § 4.118 (August 30, 2002.

The revised version of Diagnostic Code 7804 provides that one 
or two painful or unstable scars warrant a 10 percent rating, 
three or four scars that are unstable or painful warrant a 20 
percent rating, and five or more scars that are unstable or 
painful warrant a 30 percent rating.  The revised Diagnostic 
Code 7805 provides that any disabling effects not considered 
in a rating provided under Diagnostic Codes 7800-7804 are to 
be considered under an appropriate diagnostic code. 38 C.F.R. 
§ 4.118 (2009)

The Veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required. See Fenderson, 
12 Vet. App. at 126.

Factual Background 

A claim for service connection for a scar of the right thumb 
from a dogbite was received on July 31, 2006.  Pursuant to 
the filing of the claim, the appellant was afforded a VA 
examination of the right hand in January 2007.  Pertinent 
history from the record was recited to the effect that the 
Veteran had sustained a puncture wound to the first digit of 
the right hand from dogbite in September 1971.  It was 
reported that wound was cleaned but that he returned to the 
clinic the following day due to right hand swelling for which 
he was administered antibiotics.  On current examination, the 
appellant complained of pain and numbness in the right hand 
and stated that when he picked up an object, squeezed his 
hand or engaged in a handshake, there was a tingling 
sensation in the palm of the hand.  It was observed that the 
Veteran presented wearing a wrist splint that he had bought 
himself.  He related that he was told by his private doctor 
that he had carpal tunnel syndrome.  The appellant was 
reported to have stated that the scar from the dogbite was 
not a problem.  It was noted that he had a history of right 
4th and 5th finger employment injury.  

On examination of the right thumb, a scar was observed that 
was flat and barely visible.  There was no tenderness at the 
scar surface.  Sensation to light touch and pinprick was 
normal.  Range of motion studies for the right thumb, both 
active and passive, were abduction from zero to 70 degrees, 
adduction zero, metacarpal flexion from zero to 50 degrees, 
interphalangeal flexion from zero to ninety degrees, and 
interphalangeal extension from zero to 20 degrees; all of 
which the examiner noted were normal.  The examiner noted 
tenderness to palpation, but found no adherence to underlying 
tissue, no limitation of motion or function due to scarring, 
no underlying soft tissue damage and no skin ulceration or 
breakdown over the scar.  A pertinent diagnosis of scar right 
thumb, residual of dogbite to the right hand, was rendered.  

Extensive VA outpatient clinical records dated between 2006 
and 2009 show no reference to scarring except by way of 
medical history.

Legal Analysis

Based upon the lay and medical evidence, the Board concludes 
that the Veteran's dog bite scar exhibits no more than 
tenderness on palpation.  As indicated previously, the right 
thumb scar appears to be well healed [flat and barely 
visible] with no adherence to underlying tissue, no 
underlying soft tissue damage and no skin ulceration or 
breakdown over the scar.  The scar is not shown to result in 
any limitation of motion or function of the thumb affected.  
The appellant himself was reported to have stated that the 
scar from the dogbite did not present a problem.  The 
disorder is manifested by a single scar and based upon 
location, it is reasonable to conclude that the scar is 
relatively small.  See Code 7802.  In addition, the scar is 
not deep.  In view of such, the Board finds that the 
appellant is in receipt of the maximum schedular evaluation 
for a tender scar under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Therefore, no more than a 10 percent disability 
evaluation for the dogbite scar is warranted.  The Board 
finds that the 10 percent rating fully contemplates both the 
former and revised applicable rating criteria in effect 
during the appeal period.  

The record also reflects that the right thumb scar has been 
stable throughout the appeal period, or at least, has never 
been worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable. See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the potential application of 38 C.F.R. § 3.321(b) 
(1) has also been considered.  However, the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In fct, the ating assigned is precisely 
that contemplated for this disability.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Under these circumstances, the Board 
concludes that the Veteran has not demonstrated such a degree 
of disability so as to render impractical the application of 
the regular rating schedule standards.  In the absence of 
such factors, the criteria for referral for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In summary, after a thorough review of all evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for a higher rating for right thumb scar as a 
residual of dogbite.  As such the benefit of the doubt 
doctrine is not applicable and the claim is denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

The Board would point out that the Veteran's testimony as to 
significant pain numbness, tingling and functional 
limitations from dogbite scar in service is credible as well 
as competent.  However, while he may attribute this to the 
dogbite scar, the lay and clinical evidence suggests a 
neurologic component which is not related to the scar in and 
of itself.  The Court of Appeals for Veterans Claims has held 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes. Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, to the extent that Veteran is claiming 
neurological disability in the same general anatomical region 
of the service-connected dogbite scar, this will be addressed 
in the remand that follows.




ORDER

An evaluation in excess of 10 percent for right thumb scar as 
a residual of dogbite is denied.


REMAND

Review of the record discloses that entitlement to service 
connection for benign positional vertigo as a residual of 
head injury was granted by rating decision in November 2008 
and a 10 percent disability rating was assigned effective 
from September 20, 2006.  In correspondence received in 
November 2009, the Veteran filed a timely notice of 
disagreement with the initial disability evaluation in this 
regard.  He has not been provided a statement of the case in 
furtherance of this appeal.  A remand is thus required for 
the RO to issue a statement of the case. See 38 C.F.R. 
§ 19.30 (2009); Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999).

The record reflects that in October 2009 the appellant 
submitted a claim of service connection for traumatic brain 
injury.  As noted previously, service connection was granted 
for benign positional vertigo as a residual of head injury in 
November 2008.  It appears that the agency of original 
jurisdiction has merged residuals of traumatic brain injury 
with benign positional vertigo as a residual of head injury 
under Diagnostic Codes 8045 and 6204.  However, to the extent 
that the Veteran may be seeking separate evaluations for such 
disabilities, this matter is remanded for further development 
to include an examination and readjudication.

The Veteran testified during personal hearing in November 
2009 that the symptoms associated with the service-connected 
right thumb scar as a residual of dog bit included pain at 
the base of the thumb that radiated throughout the digit.  He 
stated that he had loss of right hand strength and believed 
that this was residual nerve damage from the dogbite scar.  
The Board finds that in view of reported neurologic deficit 
related to dogbite in service, a current examination is 
indicated to ascertain whether there are other manifestations 
or complications of the inservice injury.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement 
of the case to the Veteran on the 
issue of entitlement to an 
evaluation in excess of 10 percent 
for benign positional vertigo as a 
residual of head injury.

2.  Schedule the veteran for an 
appropriate VA examination to 
assess the full extent of right 
thumb disability as a residual of 
dogbite.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
conduct a thorough examination of 
the Veteran's right hand and 
provide a diagnosis for any 
pathology found.  Based on review 
of the record and physical 
examination, the examiner is 
requested to respond to the 
following question:

Does the Veteran have nerve damage 
or neurological deficit related to 
the service-connected right thumb 
scar from dog bite?  If so, what 
nerve is affected and to what 
extent?

The examiner is requested to 
provide a rationale for any opinion 
provided.

3.  The agency of original 
jurisdiction should determine 
whether the Veteran's service 
connected head injury residuals 
should be rated separately under 
the criteria for traumatic brain 
injury and benign positional 
vertigo.  Therefore, an adequate 
examination should be obtained as 
to this matter.

4.  After taking any further 
development deemed 
appropriate, the RO should 
re-adjudicate the issues on 
appeal.  If a benefit is not 
granted, the appellant and 
his representative should be 
provided a supplemental 
statement of the case and 
afforded an opportunity to 
respond before the case is 
returned to the Board for 
appellate disposition.

The purposes of this REMAND include affording the Veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


